Lumpkin, C. J.
The only question in this case is as to the competency of Smith as a witness. That he was originally disqualified, both as party plaintiff, and on the ground of interest, may be conceded. The question is, has he taken such steps, as to restore him to competency. He has deposited with the Clerk money sufficient to discharge past cost, and to cover any future cost. He has released the defendant from liability for cost. He has settled in full with the legatees of Lang-ford’s estate, even to the including of the note, which is the subject of this controversy. The paper as it now stands is his. He has assigned his interest in the claim to Tullís, adm’r. of Langford. The Court still rejected him. Is he competent? We think so. Code, Sec. 3785.
We doubt not, before this Court again sits in this capital, if it ever does, all this machinery to qualify a party to swear, on account of his interest, will be done away with, and probably the defendant, as well as the plaintiff, will be entitled to his oath. This is my hope, at least. Ho State in the Union has taken a step backward which has tried the experiment; neither has England ; thus demonstrating by experience that progress in this direction works well,
Judgment reversed.